DETAILED ACTION
	This is a non-final Office Action on the merits for application 16/652,158
Claim 1 is pending.
Claims 2-27 are cancelled.
Claim 1 is examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 defines “its decomposition-inhibiting functionality,” which renders the claimed invention indefinite since multiple elements have been defined prior to use of the pronoun “its” and one of ordinary skill in the art would not know what element is being referred back to. For examining purposes and in light of the specification and drawings, “its” is considered to refer back to the decomposition inhibitor.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heiler (DE 10 2015113210).
Regarding claim 1, Heiler discloses a method of controlling decomposition of artificial or hybrid turf, the method comprising: providing a completely or partially compostable turf (the turf is a hybrid turf formed by natural or artificial turf and a base layer, where such a base layer and turf are constructed from biodegradable materials and thus is at least partially compostable), the turf being a completely or partially compostable hybrid turf support (the base layer is essentially non-biodegradable under environmental conditions until it is subjected to elevated temperatures or physical or chemical parameters to encourage biodegradation and is configured to support the natural or artificial turf), the turf comprising a decomposition inhibitor, the decomposition inhibitor in the turf being adapted to lose its decomposition-inhibiting functionality or leave the turf until a defined period of time has elapsed (paragraph 15 of the English translation disclose that PLA or other plastics can be used for the fibers of the base layer, where such plastics are biodegradable under defined conditions, such as through elevated temperature changes, and thus meet such limitations as broadly defined).

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossing et al. (WO 2007114686).
Regarding claim 1, Rossing et al. disclose a method of controlling decomposition of artificial or hybrid turf, the method comprising: providing a completely or partially compostable turf (the turf is a hybrid turf which can be formed with a combination of natural and artificial turf and a base layer, where such a base layer and turf are constructed from biodegradable materials and thus is at least partially compostable), the turf being a completely or partially compostable hybrid turf support (the base layer is formed from synthetic fibers which are configured to slowly break down), the turf comprising a decomposition inhibitor, the decomposition inhibitor in the turf being adapted to lose its decomposition-inhibiting functionality or leave the turf until a defined period of time has elapsed (page 4 discloses the base layer is constructed from synthetic fibers so as to be preprogramed to slowly break down over time under the influence of weather and the presence of a second material component, such as PLA).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635